Citation Nr: 1434947	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  10-13 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for Still's disease, also claimed as chronic arthritis.

2. Entitlement to service connection for depression.

3. Entitlement to service connection for PTSD.


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran serviced on active duty from January 1992 to January 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that denied the veteran's claim of entitlement to service connection for the above noted claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a March 2010 substantive appeal, the Veteran indicated that she wished to appear at a personal hearing at her local office before a Veterans Law Judge.  As such, the Veteran was scheduled for a hearing in June 2014, at the RO.  The Veteran was sent notice of this hearing in April 2014.  However, that notice was returned by the post office as "Attempted - Not Known.  Unable to Forward."  The Veteran was subsequently informed by letter in July 2014 that her case had been placed on the Board's docket.  The Board observes that the letter was mailed to a different address than the April 2014 notice of hearing was sent to.  Moreover, review of the Veteran's file shows that the Veteran's address has also been changed in the Veterans Benefits Management System suggesting that the Veteran has recently relocated.  

As such, the Board finds it very likely that the Veteran simply did not receive notice of her scheduled examination, and she should therefore be provided with a further opportunity to report for her requested Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing at the RO before a Veterans Law Judge.  The appellant should be notified in writing of the date, time, and location of the hearing, and the claims file should be returned to the Board in advance of the hearing so that the presiding Veterans Law Judge has the opportunity to review the claims file in preparation for the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



